Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/12/2021 regarding Claims 1-11 have been fully considered and are not persuasive.
Argument (1): Regarding Claims 1-11, Applicant argues that the combination of the feature "covering different functional sections, such as display and keypad, with ribbons in corresponding functional configurations" discussed in Saila with the features "the outer surface of the first sub-part is a surface of the first sub-part that is arranged opposite to the screen of the first sub-part and the outer surface of the second sub-part is a surface of the second sub-part that is arranged opposite to the screen of the second sub-part and when the terminal is in an unfolded state, the screen of the first sub-part and the screen of the second sub-part are coplanar" of Kwon is improper. Applicant respectfully submits that such a combination would result in a bizarre situation where the screens and/or the input controls for different functional configurations are disposed in a coplanar manner on the inner surfaces of the sub-parts, thereby making different form factor configurations for corresponding functions impossible. The feature "covering different functional sections, such as display and keypad, with ribbons in corresponding functional configurations" is important to Saila and the removal thereof would frustrate the purpose of the system discussed therein. In the present case, by incorporating the features "the outer surface of the first subpart is a surface of the first sub-part that is arranged opposite to the 
Examiner’s Response: Examiner respectfully disagrees. The modification proposed by the Kwon reference does not change the principle of operation of the Saila reference. In Saila, while maintaining the double acting hinge arrangement, by moving the screens and the controls for different functionalities to their opposite surfaces, the screens would be on the flat sides as proposed by Kwon. This would allow to maintain the principles of Saila while benefiting the modification proposed by Kwon. In this manner, the controls for different functionalities remain on the opposite sides preventing confusion by the user. Further, the Examiner notes that the recitation "wherein the outer surface of the first sub-part is a surface of the first sub-part that is arranged opposite to the screen of the first sub-part and the outer surface of the second sub-part is a surface of the second sub-part that is arranged opposite to the screen of the second sub-part and when the terminal is in an unfolded state, the screen of the first sub-part and the screen of the second sub-